          Case 4:20-cv-00957-SDJ Document 37 Filed 01/22/21 Page 1 of 1 PageID #: 640
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      Eastern District
                                                  __________  District of
                                                                       of Texas
                                                                          __________


              THE STATE OF TEXAS, et al.,                         )
                             Plaintiff                            )
                                v.                                )      Case No. 4:20-cv-00957-SDJ
                        GOOGLE LLC                                )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Google LLC, and request that I be copied on all pleadings, correspondence and communications .


Date:          01/22/2021
                                                                                            Attorney’s signature

                                                                              Bryce L. Callahan , Texas State Bar No. 24055248
                                                                                        Printed name and bar number

                                                                                        Yetter Coleman LLP
                                                                                        811 Main Street, Suite 4100
                                                                                         Houston, Texas 77002
                                                                                                  Address

                                                                                        bcallahan@yettercoleman.com
                                                                                               E-mail address

                                                                                               (713) 632-8000
                                                                                             Telephone number


                                                                                               (713) 632-8002
                                                                                                FAX number


            Print                        Save As...                                                                   Reset
